Voto particular y de conformidad emitido por el
Juez Aso-ciado Señor Rebollo López.
No obstante la lógica y contundencia del argumento es-bozado en la Opinión disidente del compañero Juez Aso-ciado Señor Negrón García —a los efectos de que los em-pleados públicos, de ordinario, son los más expuestos al discrimen por razón de revanchismo político— suscribi-mos, y endosamos con nuestro voto, la Opinión mayoritaria del Tribunal, suscrita la misma por el compañero Juez Aso-ciado Señor Hernández Denton, la cual sostiene, en sínte-sis, que la Ley Núm. 382 de 11 de mayo de 1950 (29 *579L.P.R.A. see. 136 et seq.) no cobija a los empleados de las agencias gubernamentales del Estado Libre Asociado de Puerto Rico.
La razón para ello es sencilla. Al enfrentarnos a situa-ciones como las que plantean los casos hoy ante nuestra consideración —esto es, situaciones en las cuales tenemos que interpretar cláusulas, aparentemente contradictorias o inconsistentes, de leyes que versan sobre la misma ma-teria— nos vemos en la obligación de partir de la premisa que la Asamblea Legislativa de Puerto Rico al aprobar una ley en particular tuvo presente, y consideró, otras leyes vigentes que tienen relación con la misma.
En otras palabras, si es que deseamos que las distintas leyes de nuestro ordenamiento jurídico, que tratan sobre una misma materia guarden alguna lógica y coherencia entre sí, nos vemos obligados a interpretar de una manera razonable y armoniosa la, en ocasiones, inconsistente y contradictoria actuación legislativa. En la situación hoy ante nuestra consideración, la forma de interpretación más lógica de hacerlo lo es resolviendo que cuando el legislador quiso que los empleados públicos, o algunos de ellos, estu-viesen cobijados por la legislación en controversia así ex-presamente lo hizo constar. Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990).